
	

113 HR 4881 IH: To place a 6-month moratorium on the authority of the Financial Stability Oversight Council to make financial stability determinations.
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4881
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Neugebauer (for himself, Mr. Ross, Mr. Pittenger, Mr. Bachus, Mr. Stivers, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To place a 6-month moratorium on the authority of the Financial Stability Oversight Council to make
			 financial stability determinations.
	
	
		1.MoratoriumBefore the end of the 6-month period beginning on the date of the enactment of this Act, the
			 Financial Stability Oversight Council may not make a determination under
			 section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) that a
			 nonbank financial company (as defined under section 102 of such Act) shall
			 be supervised by the Board of Governors of the Federal Reserve System and
			 subject to prudential standards.
		
